Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 1, 2017

                                      No. 04-16-00241-CR

                                     Cody Allen WATERS,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR1094
                        Honorable Lori I. Valenzuela, Judge Presiding

                                         ORDER
        After we granted the State’s first motion for an extension of time to file the brief, it was
due on April 24, 2017. On the due date, the State filed its second motion for extension of time.
It requested another thirty-day extension of time to file its brief for a total extension of sixty
days.
        The State’s motion is GRANTED. The State’s brief must be filed with this court not
later than May 24, 2017.
     NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE STATE’S
BRIEF WILL BE GRANTED.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2017.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court